ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Electric Boat Corporation                      ) ASBCA No. 58672
                                               )
Under Contract No. N00024-03-C-2101            )

APPEARANCES FOR THE APPELLANT:                    Stephen J. McBrady, Esq.
                                                  Skye Mathieson, Esq.
                                                  Michelle D. Coleman, Esq.
                                                   Crowell & Moring LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Russell A. Shultis, Esq.
                                                  Stephen D. Tobin, Esq.
                                                  Alana M. Sitterly, Esq.
                                                  David M. Marquez, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 7, 2021



                                               DAVID D’ALESSANDRIS
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58672, Appeal of Electric Boat
Corporation, rendered in conformance with the Board’s Charter.

      Dated: October 12, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals